Citation Nr: 9934097	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  98-06 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for peripheral vascular 
disease, as secondary to service-connected rheumatic heart 
disease.

2.  Entitlement to service connection for residuals of a 
right below-the-knee amputation, as secondary to service-
connected rheumatic heart disease. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1957 to November 
1957. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO).

In an unappealed August 1987 rating decision, it was noted 
that the veteran's peripheral vascular disease was not 
related to service or to an organic defect of the heart 
caused by rheumatic fever.  In other words, service 
connection was denied for peripheral vascular disease on a 
direct basis and as secondary to the service-connected 
rheumatic heart disease.  Subsequent to the August 1987 
rating decision, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court") 
held that service connection may be granted for disability 
that has been aggravated by a service-connected disease or 
injury.  Allen v. Brown, 7 Vet. App. 439 (1995).  When a 
provision of law or regulation creates a new basis of 
entitlement to benefits, as through liberalization of the 
requirements of entitlement to a benefit, an applicant's 
claim of entitlement under such law or regulation is a claim 
separate and distinct from a claim previously and finally 
denied prior to the liberalizing law or regulation.  Spencer 
v. Brown, 4 Vet. App. 283, 288 (1993).  Therefore, the issues 
are as stated on the title page.





FINDINGS OF FACT

1.  There is no competent evidence that the veteran's 
peripheral vascular disease is related to the veteran's 
service-connected rheumatic heart disease.

2.  There is no competent evidence that the residuals of a 
right below-the-knee amputation are related to the veteran's 
service-connected rheumatic heart disease.


CONCLUSIONS OF LAW

1.  The claim for service connection for peripheral vascular 
disease, as secondary to service-connected rheumatic heart 
disease, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim for service connection for residuals of a right 
below-the-knee amputation, as secondary to service-connected 
rheumatic heart disease, is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reveal that the veteran had active 
rheumatic fever with heart involvement that was manifested by 
changing murmurs, cardiac enlargement, and first-degree heart 
block.  He also had rheumatic valvulitis, with deformity of 
the valves (aortic insufficiency and mitral stenosis).  
Peripheral vascular disease was not diagnosed.  The veteran 
was separated from service because of his rheumatic heart 
disease.

On a December 1957 VA examination, peripheral vascular 
disease was not diagnosed.  In a January 1958 rating 
decision, service connection was granted for rheumatic heart 
disease.  The veteran was afforded additional VA examinations 
in September 1960 and in February 1961; peripheral vascular 
disease was again not diagnosed.  The veteran was 
hospitalized at a VA medical center in March 1965 and in 
February 1964 for cardiac symptomatology, but peripheral 
vascular disease was not diagnosed.  

Private medical records reveal that in November 1986 the 
veteran complained of leg cramping with exertion.  The 
assessment was persistent leg cramps of an undetermined 
etiology, rule out circulatory disorder and rule out cardiac 
disorder.  The veteran was referred to a cardiology section 
where it was noted that he had bilateral calf claudication 
problems.  Later that month, the veteran was hospitalized in 
November 1986 for an elective cardiac catheterization.  He 
reported that he had had chest pain for the past year and 
that he had had bilateral calf pain for the past six months 
when walking.  It was noted the veteran's history of 
ambulation abnormalities was consistent with intermittent 
claudication.  The initial impression was arteriosclerotic 
heart disease, aggressive angina, hypothyroidism, and 
intermittent claudication.  It was noted on the clinical 
summary of the report regarding the coronary arteriogram that 
the veteran had peripheral vascular disease.  The discharge 
diagnoses were status post coronary artery by-pass graft 
times four arteries and hypothyroidism.  In late November 
1986, after the hospitalization, the assessment was 
peripheral vascular disease.  In February 1987, the 
impression was intermittent claudication.

VA medical records reveal that the veteran was treated for 
his peripheral vascular disease in 1996.  In September 1996, 
he underwent a peripheral vascular arterial evaluation of the 
lower extremities.

In a February 1997 statement, the veteran indicated that his 
rheumatic heart disease caused ancillary conditions such as a 
right below-the-knee amputation.

The veteran was afforded a VA fee-basis cardiovascular 
examination in May 1997.  It was noted that the veteran had a 
history of peripheral vascular disease and coronary disease.  
It was indicated that the peripheral vascular disease was 
long-standing.  The veteran had had three previous 
revascularization surgeries of the left lower extremity, 
including a femoral-popliteal bypass in November 1995.  He 
had also had two or three revascularization surgeries on the 
right leg and, because of an ischemic right leg with an 
unreconstructable disease, he had undergone a right below-
the-knee amputation in November 1996.  Currently, there was 
evidence of vascular insufficiency of the left lower 
extremity.  Following a physical examination, the impressions 
were the following: Rheumatic heart disease; chronic stable 
angina; coronary artery disease, status post four-vessel 
coronary artery bypass grafting in 1986; and peripheral 
vascular disease, with multiple revascularizations of the 
right lower extremity, including an amputation, and multiple 
revascularization surgeries of the left lower extremity with 
ongoing vascular insufficiency.  The examiner noted that the 
veteran's peripheral vascular disease had slowly progressed 
over the years. and opined that rheumatic heart disease did 
not play a role in the peripheral vascular disease.  Instead, 
the peripheral vascular disease was secondary to a diffuse 
arthrosclerotic process.  The examiner specifically indicated 
that there was no evidence of mural thrombus on the veteran's 
echocardiogram, thus a cardiac etiology or possible embolic 
etiology contributing to his vascular insufficiency was not 
suggested.

At the July 1998 hearing held before a hearing officer at the 
RO, the veteran was asked whether any doctor had told him 
that there was relationship between his rheumatic heart 
disease and his peripheral vascular disease.  The veteran 
indicated that no one had told him that there was a 
relationship between the two disorders.  Transcript.

In the August 1998 supplemental statement of the case, it was 
noted that the veteran's claim was denied because there was 
no objective evidence or opinion of any relationship between 
the veteran's service-connected rheumatic heart disease and 
the peripheral vascular disease, to include the right lower 
extremity amputation.
 




Legal Criteria

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury, which results in a 
current disability, was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1131. 

Service connection is also warranted for a disability 
proximately due to or the result of a service-connected 
disorder, or where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  
38 C.F.R. § 3.310(a).  In order to show that a disability is 
proximately due to or the result of a service-connected 
disease or injury, the veteran must submit competent medical 
evidence showing that the disabilities are causally-related.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In the case of 
aggravation, such secondary disorder is compensable only to 
the degree of disability over and above the degree of 
disability that would exist without such aggravation.  Allen 
v. Brown, 7 Vet. App. 439, 448-49 (1995).  

The Court has held that a hearing officer has a regulatory 
duty, pursuant to 38 C.F.R. § 3.103(c)(2) (1999), to suggest 
the submission of evidence that the claimant may have 
overlooked and which would be of advantage to the claimant's 
position.  Costantino v. West, 12 Vet. App. 517 (1999).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  The Court has held that 
a lay party is not competent to provide probative evidence as 
to matters requiring expertise derived from specialized 
medical knowledge, skill, expertise, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).


Analysis

The veteran's peripheral vascular disease was first shown 
long after service.  There is no competent evidence that his 
peripheral vascular disease with the resultant right below-
the-knee amputation is proximately due to or the result of 
the service-connected rheumatic heart disease.  Also, there 
is no medical evidence that establishes that the peripheral 
vascular disease and the residuals of a right below-the-knee 
amputation have been worsened by the service-connected 
rheumatic heart disease.  The May 1997 VA fee-basis examiner 
opined that the veteran's rheumatic heart disease did not 
play a role in the peripheral vascular disease.  Instead, he 
indicated that the peripheral vascular disease was secondary 
to a diffuse arthrosclerotic process.  The Board notes the 
veteran's February 1997 statement in which he says that his 
rheumatic heart disease resulted in the amputation of his 
right leg; however, the veteran's opinion is not competent 
medical evidence for purposes of well grounding this claim 
since he is not shown to be qualified to determine the 
diagnosis or etiology of a medical condition, even though he 
is competent to report observable symptoms.  See Espiritu, 2 
Vet. App. at 494-95.

In summary, there is no competent evidence to establish a 
relationship between the veteran's peripheral vascular 
disease, to include the right below-the-knee amputation, and 
his service-connected rheumatic heart disease.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Jones, 7 Vet. App. at 137.  
Accordingly, these claims are not well grounded.

In reaching its decision, the Board is again mindful that the 
Court has held that there is some duty to assist a claimant 
in the completion of an application for benefits under 38 
U.S.C.A. § 5103(a), depending on the particular facts in each 
case.  See Robinette v. Brown, 8 Vet. App. 69 (1995); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); as modified by 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), wherein the Court 
found that there was a duty to further assist in the 
development of evidence only when the veteran has reported 
the existence of evidence which could serve to cause the 
claim to be well-grounded.  The facts and circumstances of 
this case are such that no further action is found to be 
warranted.  At July 1998 hearing, the hearing officer asked 
the veteran whether a medical professional had rendered an 
opinion regarding a relationship between the two disorders at 
issue and his rheumatic heart disease.  The veteran indicated 
that no medical professional had rendered an opinion on a 
possible relationship.  In the August 1998 supplemental 
statement of the case, it was noted that the claims were 
still denied because of the absence of evidence of a 
relationship between the two disorders and the rheumatic 
heart disease.  Therefore, the hearing officer did comply 
with 38 C.F.R. § 3.103(c)(2) (1999).  See Costantino, 12 Vet. 
App. at 520.


ORDER

Service connection for peripheral vascular disease, as 
secondary to service-connected rheumatic heart disease, is 
denied.

Service connection for residuals of a right below-the-knee 
amputation, as secondary to service-connected rheumatic heart 
disease, is denied.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals


 

